UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2013 Date of reporting period :	May 1, 2012 — April 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Multi-Cap Core Fund Annual report 4 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Important notice regarding Putnam’s privacy policy 16 Financial statements 17 Federal tax information 41 About the Trustees 42 Officers 44 Consider these risks before investing: The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Equities around the world have generally demonstrated a positive trend in early 2013. However, after a strong 2012, fixed-income markets have been facing challenges and increased volatility in 2013. Supportive macroeconomic data, notably better housing and employment data in the United States, and the coordinated stimulative monetary policies of central banks around the world are helping to boost equity values, although investor confidence remains tempered. Markets continue to confront a variety of macroeconomic and fiscal challenges worldwide — from budget concerns in the United States to the eurozone’s debt-related troubles. Investor apprehension today can be linked to the heightened volatility that has challenged markets for over a decade. In this fundamentally changed environment, Putnam’s equity and fixed-income teams are focused on integrating innovative investing ideas into our more time-tested, traditional strategies. It is also important to rely on the guidance of your financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. About the fund Seeking opportunities across a wide range of stocks No matter what the stock market is doing from year to year, there are always investment opportunities for those who know how to find them. Sometimes they are in small, fast-growing companies. Sometimes they are in older, large companies whose stocks are undervalued. Of course, it is impossible to predict which type of company will lead the market at any given time. That is why, for investors looking to capture gains with less volatility, a time-tested strategy is to target the widest possible range of stocks. This is the approach of Putnam Multi-Cap Core Fund, which has the flexibility to invest in growth and value stocks of small, midsize, and largecompanies. The fund’s manager is an experienced stock investor who can seek opportunities across the entire universe of publicly traded U.S. companies. He can invest in growth stocks, which offer above-average growth potential, as well as value stocks, which are attractively priced in relation to the company’s earnings and growth potential. The manager’s “go anywhere” approach is backed by a disciplined investment process and a strong research team. Putnam’s in-house research organization is made up of dedicated stock analysts who strive to out-gather and out-analyze the competition by generating independent research. They visit regularly with company managements, talk to private companies and consultants, and attend trade shows, seeking information that hasn’t already factored into stock prices. While the behavior of the stock market can be unpredictable, a flexible, but disciplined investment approach may be the best way to seek opportunities. Multi-cap investing at Putnam Putnam’s suite of multi-cap equity funds is designed to provide a streamlined approach to investing across the broad universe of U.S. stocks. Each fund invests with a specific style and has the flexibility to invest in companies of all sizes. The fund managers can select stocks from across their style universe, regardless of company size. The managers can own stocks throughout a company’s entire growth cycle, without capitalization restraints that might force them to sell holdings that get too large, or that would prevent them from taking advantage of certain attractively priced stocks. Supported by a strong research team, the managers use their stock-picking expertise to identify opportunities and manage risk. Putnam Multi-Cap Growth Fund targets stocks of companies that are believed to offer above-average growth potential. Putnam Multi-Cap Value Fund targets companies whose stocks are priced below their long-term potential, and where there may be a catalyst for positive change. Putnam Multi-Cap Core Fund uses a blend strategy, investing in both growth stocks and value stocks, seeking capital appreciation for investors. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Multi-Cap Core Fund Interview with your fund’s portfolio manager Jerry, how were conditions for stock market investors during the 12months ended April30, 2013? When the period began in May2012, major stock market indexes had their worst month in over two years, wiping out most of the gains they had built up since the start of that year. Investor sentiment dampened and worries reemerged about global economic issues, particularly the European sovereign debt crisis and China’s slowing economy. During the next four months, however, stocks embarked on an impressive rebound, with a summer rally that propelled U.S. stocks and surprised many skeptical investors. Despite the fact that macroeconomic issues remained unresolved, investors seemed willing to look past them and take on more investment risk. Stocks hit a bit of turbulence around the time of the U.S. presidential election in November, but then demonstrated steady strength, with no meaningful pullbacks, through the close of the period. Major stock market indexes reached new milestones, and on the final day of the period, the S&P 500 Index, a broad measure of stock market performance, closed at an all-time high. What are your thoughts on the rallying market, and how did the fund perform in this environment? What is interesting, in my view, is that there seems to be quite a bit of skepticism in the This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 4/30/13. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. Multi-Cap Core Fund 5 market, even as it advances. Typically, with stock performance this strong, cyclical sectors — those that tend to move in line with the economy — are the best performers. However, in the latter half of the period, as the market continued to deliver impressive gains, the leaders typically were stocks in more defensive sectors. Investors were entering the equity market, motivated in large part by the Federal Reserve’s stimulus actions, but it appears they were doing so with a bit of trepidation. For the fiscal year, the fund outperformed its benchmark, the Russell 3000 Index, as well as the average return for funds in its Lipper peer group, Multi-Cap Core Funds. Stock selection in the technology, financials, and health-care sectors helped relative returns, while holdings in the consumer cyclicals and staples sectors detracted. Within the fund’s portfolio, what are some stocks that made a positive contribution for the fiscal year? A number of stocks in the technology sector were among the fund’s top performers. One example is FleetMatics. This is a software-as-a-service company, which means it provides Internet, or “cloud-based,” software to clients. FleetMatics offers software that helps trucking companies track their vehicle fleets, enabling them to monitor vehicle locations, fuel usage, speed, mileage, and other factors so they can better manage their businesses. By the close of the period, I had sold FleetMatics from the portfolio, as it had reached my price target. New management helped turn around the business of Computer Sciences , an information technology company that was among the fund’s top performers. I believed the company had a strong underlying business, Allocations are represented as a percentage of the fund’s net assets as of 4/30/13. Short-term assets and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Multi-Cap Core Fund but it was struggling with poor internal controls and low profit margins. In the year since the management change, this stock surged as the company made significant improvements. At the close of the period, I believed the stock remained attractively priced, and I continued to hold it in the portfolio. Two other highlights in the technology sector were Acme Packet, a networking company that was acquired by technology giant Oracle during the period, and Qualys, which specializes in information technology security. It is also worth noting our decision to maintain smaller positions than the benchmark in large technology companies that underperformed for the period, including Apple , Intel , and IBM . Within health care, an out-of-benchmark position in health-care-services provider HCA Holdings proved beneficial. HCA’s stock advanced on expectations that insured patient volumes and profitability may improve under the Affordable Care Act. In the financials sector, private equity firm Apollo Global Management was a top performer. Could you discuss some stocks that detracted from returns versus the benchmark? The consumer cyclicals sector was an under-performer for the fund, with two retailers among the top detractors. Coach, a retailer that specializes in small leather goods and accessories, has faced intensifying This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 4/30/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Multi-Cap Core Fund 7 competition and has lost market share. I sold the fund’s position in Coach during the period, along with Express, another retail stock that dampened fund performance. Avon Products, a marketer of beauty products, has struggled with sharply declining profit margins in both U.S. and international markets. Although the company appointed a new CEO and is working to cut costs and increase revenues, I sold the fund’s position in this stock to seek opportunities where I saw stronger long-term growth prospects. An out-of-benchmark stock, Amira Nature Foods , a Dubai-based seller of packaged Indian specialty rice, was a disappointment. We participated in the firm’s October initial public offering [IPO], but the company’s post-IPO ownership structure raised concerns about accountability, and its stock price trended lower through period-end. Despite its recent weak performance, I continued to hold this stock in the portfolio. I believe Amira offers expertise in a niche market with attractive growth potential. As the fund enters a new fiscal year, what is your outlook? I believe it is difficult to bet against the stimulative power of the U.S. Federal Reserve, so stocks could maintain their strength as liquidity continues to be pumped into the financial system. Until we see a noteworthy improvement in economic activity, I do not expect the Fed to change its current policy. On the other hand, it would not be unusual to see a market correction in the coming months, which I believe could be healthy for stocks, and could present some attractive buying opportunities. I believe positive trends for equity investors include still-strong corporate earnings growth, an improving job market, and a This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are represented as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Multi-Cap Core Fund considerably brighter picture for the U.S. housing market. Going forward in this environment, it will not be as simple as looking for bargains. It will require taking a more careful look at what the market is offering in terms of companies with momentum and sustainable growth potential. Thanks, Jerry, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Gerard P. Sullivan has an M.B.A. from the Columbia University Graduate School of Business and a B.A. from Columbia University. Jerry joined Putnam in 2008 and has been in the investment industry since 1982. IN THE NEWS The economic outlook for major industrialized nations is slowly improving, with the United States and Japan leading the way, according to a report by the Organisation for Economic Co-operation and Development (OECD). Economic expansion is also taking place in most major countries around the world, including the 17-nation eurozone, where Germany’s economy is growing and stabilization is occurring in Italy and France. Growth also is solidifying in Japan, whose new government has launched efforts to bring the country’s long-stagnant economy back to life through various stimulus efforts, and growth is picking up in China, where an economic hard landing has been avoided. The OECD sees growth weakening in India and normal, “around trend” growth taking place in Russia, Brazil, and the United Kingdom. Meanwhile, the World Trade Organization (WTO) has cut its overall 2013 forecast for global trade volume growth to 3.3% from 4.5%. Global trade grew by 2% in 2012, the second-worst figure since this economic statistic began to be tracked in 1981, according to the WTO. The worst trade figure came in 2009 during the global economic crisis. Multi-Cap Core Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/13 Class A Class B Class C Class M Class R Class Y (inception dates) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 57.37% 48.32% 54.30% 51.30% 54.42% 54.42% 55.33% 49.90% 56.39% 58.32% Annual average 19.06 16.37 18.16 17.27 18.19 18.19 18.46 16.85 18.77 19.33 1 year 18.28 11.48 17.43 12.43 17.48 16.48 17.74 13.61 18.00 18.55 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 4/30/13 Lipper Multi-Cap Core Funds Russell 3000 Index category average* Life of fund 47.63% 39.97% Annual average 16.17 13.74 1 year 17.21 15.56 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year and life-of-fund periods ended 4/30/13, there were 774 and 688 funds, respectively, in this Lipper category. 10 Multi-Cap Core Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $15,430 ($15,130 with contingent deferred sales charge). A $10,000 investment in the fund’s class C shares would have been valued at $15,442, and no contingent deferred sales charge would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $14,990. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $15,639 and $15,832, respectively. Fund price and distribution information For the 12-month period ended 4/30/13 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.166 $0.086 $0.111 $0.119 $0.136 $0.196 Capital gains — Long-term $0.105 $0.105 $0.105 $0.105 $0.105 $0.105 Capital gains — Short-term $0.387 $0.387 $0.387 $0.387 $0.387 $0.387 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/12 $12.37 $13.12 $12.26 $12.27 $12.32 $12.77 $12.36 $12.38 4/30/13 13.87 14.72 13.73 13.72 13.80 14.30 13.86 13.88 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Multi-Cap Core Fund 11 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class Y (inception dates) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 54.42% 45.54% 51.49% 48.49% 51.61% 51.61% 52.52% 47.18% 53.45% 55.36% Annual average 18.83 16.07 17.93 16.99 17.96 17.96 18.25 16.58 18.53 19.11 1 year 14.49 7.91 13.62 8.62 13.68 12.68 14.03 10.04 14.22 14.75 See the discussion following the Fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 4/30/12* 1.34% 2.09% 2.09% 1.84% 1.59% 1.09% Total annual operating expenses for the fiscal year ended 4/30/12 2.82% 3.57% 3.57% 3.32% 3.07% 2.57% Annualized expense ratio for the six-month period ended 4/30/13† 1.30% 2.05% 2.05% 1.80% 1.55% 1.05% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 8/30/13. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 12 Multi-Cap Core Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2012, to April 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.98 $10.98 $10.99 $9.65 $8.32 $5.64 Ending value (after expenses) $1,165.80 $1,161.00 $1,161.60 $1,162.30 $1,164.00 $1,166.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2013, use the following calculation method. To find the value of your investment on November 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.51 $10.24 $10.24 $9.00 $7.75 $5.26 Ending value (after expenses) $1,018.35 $1,014.63 $1,014.63 $1,015.87 $1,017.11 $1,019.59 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Multi-Cap Core Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Multi-Cap Core Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2013, Putnam employees had approximately $381,000,000 and the Trustees had approximately $91,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Multi-Cap Core Fund 15 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 16 Multi-Cap Core Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Multi-Cap Core Fund 17 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Multi-Cap Core Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of April 30, 2013, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the two-year period then ended and the period from September 24, 2010 (commencement of operations) through April 30, 2011. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of April 30, 2013, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Multi-Cap Core Fund as of April 30, 2013, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts June 12, 2013 18 Multi-Cap Core Fund The fund’s portfolio 4/30/13 COMMON STOCKS (96.5%)* Shares Value Aerospace and defense (3.2%) Boeing Co. (The) 633 $57,863 General Dynamics Corp. 630 46,595 Honeywell International, Inc. 1,303 95,823 L-3 Communications Holdings, Inc. 1,000 81,250 Northrop Grumman Corp. 1,052 79,678 Raytheon Co. 938 57,574 Rockwell Collins, Inc. 510 32,089 Air freight and logistics (0.3%) FedEx Corp. 540 50,765 Airlines (0.6%) Copa Holdings SA Class A (Panama) 312 39,181 Southwest Airlines Co. 3,031 41,525 Auto components (1.1%) Johnson Controls, Inc. 1,381 48,349 Lear Corp. 566 32,703 Magna International, Inc. (Canada) 674 40,555 TRW Automotive Holdings Corp. † 689 41,388 Automobiles (0.2%) Ford Motor Co. 2,529 34,673 Beverages (1.5%) Coca-Cola Co. (The) 904 38,266 Coca-Cola Enterprises, Inc. 1,756 64,322 Dr. Pepper Snapple Group, Inc. 641 31,300 PepsiCo, Inc. 946 78,017 Biotechnology (2.5%) Amgen, Inc. 1,104 115,048 Celgene Corp. † 511 60,334 Cubist Pharmaceuticals, Inc. † 1,667 76,549 Gilead Sciences, Inc. † 1,946 98,545 Building products (0.2%) Masco Corp. 1,856 36,081 Capital markets (3.4%) Ameriprise Financial, Inc. 790 58,879 Apollo Global Management, LLC. Class A 1,868 50,287 Artisan Partners Asset Management, Inc. † 625 23,313 Charles Schwab Corp. (The) 1,715 29,086 Goldman Sachs Group, Inc. (The) 507 74,057 Greenhill & Co., Inc. 892 41,201 Hannon Armstrong Sustainable Infrastructure Capital, Inc. † 2,000 22,760 Morgan Stanley 4,258 94,315 State Street Corp. 1,133 66,247 SWS Group, Inc. † 5,222 29,713 Multi-Cap Core Fund 19 COMMON STOCKS (96.5%)* cont. Shares Value Chemicals (2.9%) Celanese Corp. Ser. A 1,364 $67,395 CF Industries Holdings, Inc. 190 35,437 Dow Chemical Co. (The) 1,516 51,408 Huntsman Corp. 1,652 31,157 LyondellBasell Industries NV Class A 517 31,382 Methanex Corp. (Canada) 623 26,403 Monsanto Co. 655 69,967 Mosaic Co. (The) 735 45,269 Valspar Corp. 371 23,677 W.R. Grace & Co. † 493 38,015 Commercial banks (1.8%) Capital Bank Financial Corp. Class A † 2,542 45,426 National Bank Holdings Corp. Class A 499 9,012 PNC Financial Services Group, Inc. 1,368 92,860 Wells Fargo & Co. 2,719 103,268 Commercial services and supplies (1.4%) ADT Corp. (The) † 1,660 72,442 Cintas Corp. 778 34,909 Mine Safety Appliances Co. 697 33,456 Pitney Bowes, Inc. 3,947 54,715 Communications equipment (1.6%) Arris Group, Inc. † 2,434 40,185 Cisco Systems, Inc. 4,837 101,190 Polycom, Inc. † 7,607 79,874 Computers and peripherals (3.8%) Apple, Inc. 719 318,337 EMC Corp. † 3,440 77,159 Hewlett-Packard Co. 2,555 52,633 NetApp, Inc. † 870 30,354 SanDisk Corp. † 1,237 64,868 Construction and engineering (0.4%) Fluor Corp. 1,063 60,570 Construction materials (0.3%) Headwaters, Inc. † 4,300 46,698 Consumer finance (0.5%) Discover Financial Services 1,536 67,185 Containers and packaging (0.7%) Owens-Illinois, Inc. † 1,274 33,481 Rock-Tenn Co. Class A 353 35,349 Sealed Air Corp. 1,274 28,181 Diversified financial services (4.3%) Bank of America Corp. 8,732 107,491 Citigroup, Inc. 3,559 166,063 20 Multi-Cap Core Fund COMMON STOCKS (96.5%)* cont. Shares Value Diversified financial services cont. JPMorgan Chase & Co. 6,136 $300,725 Nasdaq OMX Group, Inc. (The) 1,246 36,732 Diversified telecommunication services (1.5%) AT&T, Inc. 2,337 87,544 Iridium Communications, Inc. † 3,460 23,217 Verizon Communications, Inc. 1,327 71,539 Windstream Corp. 3,162 26,940 Electric utilities (1.4%) American Electric Power Co., Inc. 1,110 57,087 FirstEnergy Corp. 939 43,757 NV Energy, Inc. 2,674 57,839 PPL Corp. 1,310 43,728 Electrical equipment (0.9%) Encore Wire Corp. 1,139 37,302 HellermannTyton Group PLC (United Kingdom) † 9,285 29,567 Rockwell Automation, Inc. 655 55,531 Electronic equipment, instruments, and components (0.4%) Audience, Inc. † 1,917 28,352 Corning, Inc. 2,264 32,828 Energy equipment and services (1.7%) Ensco PLC Class A (United Kingdom) 428 24,687 Halliburton Co. 1,206 51,581 Helmerich & Payne, Inc. 458 26,848 Nabors Industries, Ltd. 3,245 47,994 Schlumberger, Ltd. 1,143 85,073 Food and staples retail (3.6%) Costco Wholesale Corp. 595 64,516 CVS Caremark Corp. 2,406 139,981 Kroger Co. (The) 3,299 113,420 Rite Aid Corp. † 13,069 34,633 Safeway, Inc. 994 22,385 Wal-Mart Stores, Inc. 869 67,539 Walgreen Co. 1,403 69,463 Food products (0.3%) Amira Nature Foods, Ltd. (United Arab Emirates) † 3,908 29,935 Pinnacle Foods, Inc. † 379 9,047 Gas utilities (0.4%) UGI Corp. 1,431 58,642 Health-care equipment and supplies (2.2%) Abbott Laboratories 914 33,745 Becton, Dickinson and Co. 416 39,229 CareFusion Corp. † 1,448 48,421 Covidien PLC 1,381 88,163 Multi-Cap Core Fund 21 COMMON STOCKS (96.5%)* cont. Shares Value Health-care equipment and supplies cont. Medtronic, Inc. 1,039 $48,501 Stryker Corp. 410 26,888 Zimmer Holdings, Inc. 447 34,173 Health-care providers and services (3.1%) Aetna, Inc. 1,456 83,633 Cardinal Health, Inc. 1,199 53,020 CIGNA Corp. 951 62,928 Community Health Systems, Inc. 996 45,388 HCA Holdings, Inc. 1,519 60,593 Omnicare, Inc. 1,098 48,059 UnitedHealth Group, Inc. 1,455 87,198 Hotels, restaurants, and leisure (1.3%) McDonald’s Corp. 320 32,685 Red Robin Gourmet Burgers, Inc. † 1,739 84,115 Royal Caribbean Cruises, Ltd. 1,255 45,845 Wyndham Worldwide Corp. 400 24,032 Household durables (1.4%) Mohawk Industries, Inc. † 387 42,911 Newell Rubbermaid, Inc. 1,551 40,853 PulteGroup, Inc. † 2,780 58,352 Whirlpool Corp. 450 51,426 Household products (1.5%) Colgate-Palmolive Co. 202 24,121 Energizer Holdings, Inc. 435 42,017 Harbinger Group, Inc. † 3,473 31,396 Kimberly-Clark Corp. 773 79,766 Procter & Gamble Co. (The) 476 36,543 Independent power producers and energy traders (0.6%) Calpine Corp. † 1,713 37,223 NRG Energy, Inc. 1,615 45,010 Industrial conglomerates (0.7%) General Electric Co. 4,782 106,591 Insurance (5.2%) Aflac, Inc. 983 53,515 Allstate Corp. (The) 1,109 54,629 American International Group, Inc. † 1,758 72,816 Assured Guaranty, Ltd. 1,372 28,304 Genworth Financial, Inc. Class A † 2,557 25,647 Hartford Financial Services Group, Inc. (The) 2,225 62,500 Health Insurance Innovations, Inc. Class A † 5,129 76,935 Lincoln National Corp. 1,362 46,322 MetLife, Inc. 4,117 160,522 Prudential Financial, Inc. 1,528 92,322 Travelers Cos., Inc. (The) 731 62,435 22 Multi-Cap Core Fund COMMON STOCKS (96.5%)* cont. Shares Value Internet and catalog retail (0.7%) Amazon.com, Inc. † 88 $22,335 Expedia, Inc. 433 24,179 HomeAway, Inc. † 889 27,159 Priceline.com, Inc. † 37 25,752 Internet software and services (2.4%) eBay, Inc. † 1,258 65,907 ExactTarget, Inc. † 1,911 37,417 Google, Inc. Class A † 296 244,073 IT Services (3.0%) Accenture PLC Class A 386 31,436 Alliance Data Systems Corp. † 523 89,836 Computer Sciences Corp. 1,217 57,016 Fidelity National Information Services, Inc. 1,693 71,191 IBM Corp. 373 75,547 Total Systems Services, Inc. 2,471 58,365 Unisys Corp. † 403 7,709 Visa, Inc. Class A 202 34,029 Leisure equipment and products (0.2%) Mattel, Inc. 608 27,761 Life sciences tools and services (0.3%) Thermo Fisher Scientific, Inc. 481 38,807 Machinery (2.4%) AGCO Corp. 786 41,855 CNH Global NV 745 30,642 Dover Corp. 456 31,455 Flowserve Corp. 142 22,453 Ingersoll-Rand PLC 531 28,568 Joy Global, Inc. 803 45,386 Parker Hannifin Corp. 308 27,280 Terex Corp. † 755 21,593 TriMas Corp. † 2,042 62,281 Trinity Industries, Inc. 748 31,573 Marine (0.3%) Kirby Corp. † 563 42,163 Media (2.9%) CBS Corp. Class B 1,371 62,764 Comcast Corp. Class A 2,973 122,785 DISH Network Corp. Class A 1,485 58,197 Gannett Co., Inc. 2,724 54,916 Liberty Global, Inc. Ser. C † 687 46,476 Time Warner Cable, Inc. 376 35,303 WPP PLC ADR (United Kingdom) 334 27,568 Multi-Cap Core Fund 23 COMMON STOCKS (96.5%)* cont. Shares Value Metals and mining (0.4%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 1,257 $38,251 Newmont Mining Corp. 819 26,536 Multi-utilities (0.4%) CenterPoint Energy, Inc. 2,476 61,108 Multiline retail (1.0%) J.C. Penney Co., Inc. 785 12,890 Macy’s, Inc. 1,244 55,482 Target Corp. 1,000 70,560 Office electronics (0.3%) Xerox Corp. 4,894 41,991 Oil, gas, and consumable fuels (8.3%) Alpha Natural Resources, Inc. † 3,833 28,441 Bonanza Creek Energy, Inc. † 1,900 65,265 Chevron Corp. 1,402 171,058 EV Energy Partner LP 584 27,191 Exxon Mobil Corp. 3,409 303,367 Hess Corp. 742 53,558 KNOT Offshore Partners LP (Units) (United Kingdom) † 5,109 114,442 LRR Energy LP 2,418 40,453 Marathon Petroleum Corp. 340 26,642 Murphy Oil Corp. 884 54,888 NGL Energy Partners LP 1,697 49,841 Noble Energy, Inc. 227 25,717 Occidental Petroleum Corp. 275 24,547 Oiltanking Partners LP (Units) 470 23,618 Phillips 66 585 35,656 Royal Dutch Shell PLC ADR (United Kingdom) 816 55,464 Suncor Energy, Inc. (Canada) 1,118 34,826 Valero Energy Corp. 1,201 48,424 Paper and forest products (0.1%) International Paper Co. 466 21,893 Personal products (0.3%) Herbalife, Ltd. 1,054 41,854 Pharmaceuticals (4.3%) AbbVie, Inc. 1,258 57,931 Allergan, Inc. 287 32,589 Eli Lilly & Co. 1,309 72,492 Johnson & Johnson 1,214 103,469 Merck & Co., Inc. 1,856 87,232 Pfizer, Inc. 8,016 233,025 Sanofi ADR (France) 590 31,477 Professional services (0.3%) Manpowergroup, Inc. 898 47,738 24 Multi-Cap Core Fund COMMON STOCKS (96.5%)* cont. Shares Value Real estate investment trusts (REITs) (1.5%) American Tower Corp. Class A 1,139 $95,665 Boston Properties, LP 251 27,467 Prologis, Inc. 684 28,694 Vornado Realty Trust 316 27,669 Weyerhaeuser Co. 1,066 32,524 Road and rail (0.6%) Canadian National Railway Co. (Canada) 434 42,523 Union Pacific Corp. 243 35,954 Semiconductors and semiconductor equipment (1.2%) Applied Materials, Inc. 2,822 40,947 Intel Corp. 1,694 40,571 Marvell Technology Group, Ltd. 3,522 37,897 Texas Instruments, Inc. 756 27,375 Xilinx, Inc. 656 24,869 Software (3.8%) Microsoft Corp. 8,540 282,674 Oracle Corp. 4,901 160,655 SAP AG ADR (Germany) 522 41,682 Symantec Corp. † 1,185 28,796 TiVo, Inc. † 2,532 29,675 Specialty retail (2.5%) ANN, Inc. † 914 27,000 Foot Locker, Inc. 2,078 72,460 Gap, Inc. (The) 1,320 50,147 Home Depot, Inc. (The) 940 68,949 Lowe’s Cos., Inc. 1,387 53,289 Office Depot, Inc. † 6,205 23,951 PetSmart, Inc. 351 23,952 TJX Cos., Inc. (The) 714 34,822 Textiles, apparel, and luxury goods (0.8%) Gildan Activewear, Inc. (Canada) 1,065 42,845 Michael Kors Holdings, Ltd. (Hong Kong) † 696 39,630 Ralph Lauren Corp. 173 31,413 Tobacco (1.2%) Altria Group, Inc. 1,625 59,329 Philip Morris International, Inc. 1,231 117,671 Wireless telecommunication services (0.4%) Crown Castle International Corp. † 376 28,952 T-Mobile US, Inc. † 2,981 35,280 Total common stocks (cost $11,860,190) Multi-Cap Core Fund 25 INVESTMENT COMPANIES (0.7%)* Shares Value SPDR S&P Homebuilders ETF 3,321 $100,593 Total investment companies (cost $65,543) CONVERTIBLE PREFERRED STOCKS (0.5%)* Shares Value Intelsat SA $2.875 cv. pfd. (Luxembourg) † 822 $45,210 Iridium Communications, Inc. 144A $7.00 cv. pfd. 213 20,528 Unisys Corp. Ser. A, 6.25% cv. pfd. 61 3,481 Total convertible preferred stocks (cost $68,500) SHORT-TERM INVESTMENTS (2.9%)* Shares Value Putnam Short Term Investment Fund 0.04% L 408,506 $408,506 Total short-term investments (cost $408,506) TOTAL INVESTMENTS Total investments (cost $12,402,739) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2012 through April 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $14,261,026. † Non-income-producing security. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. 26 Multi-Cap Core Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $1,720,472 $— $— Consumer staples 1,195,521 — — Energy 1,419,581 — — Financials 2,366,586 — — Health care 1,767,437 — — Industrials 1,614,971 — — Information technology 2,355,438 — — Materials 650,499 — — Telecommunication services 273,472 — — Utilities 404,394 — — Total common stocks — — Convertible preferred stocks — 69,219 — Investment companies 100,593 — — Short-term investments 408,506 — — Totals by level $— The accompanying notes are an integral part of these financial statements. Multi-Cap Core Fund 27 Statement of assets and liabilities 4/30/13 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $11,994,233) $13,938,183 Affiliated issuers (identified cost $408,506) (Notes 1 and 6) 408,506 Dividends, interest and other receivables 8,482 Receivable for shares of the fund sold 26,875 Receivable for investments sold 107,703 Receivable from Manager (Note 2) 632 Total assets LIABILITIES Payable for investments purchased 168,967 Payable for shares of the fund repurchased 7,439 Payable for investor servicing fees (Note 2) 2,591 Payable for custodian fees (Note 2) 4,087 Payable for Trustee compensation and expenses (Note 2) 428 Payable for administrative services (Note 2) 24 Payable for distribution fees (Note 2) 2,844 Payable for auditing and tax fees 31,509 Other accrued expenses 11,466 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $11,741,913 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 575,163 Net unrealized appreciation of investments 1,943,950 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($9,685,020 divided by 698,310 shares) $13.87 Offering price per class A share (100/94.25 of $13.87)* $14.72 Net asset value and offering price per class B share ($272,593 divided by 19,852 shares)** $13.73 Net asset value and offering price per class C share ($867,768 divided by 63,267 shares)** $13.72 Net asset value and redemption price per class M share ($51,630 divided by 3,742 shares) $13.80 Offering price per class M share (100/96.50 of $13.80)* $14.30 Net asset value, offering price and redemption price per class R share ($15,638 divided by 1,128 shares) $13.86 Net asset value, offering price and redemption price per class Y share ($3,368,377 divided by 242,596 shares) $13.88 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 28 Multi-Cap Core Fund Statement of operations Year ended 4/30/13 INVESTMENT INCOME Dividends (net of foreign tax of $2,245) $217,346 Interest (including interest income of $228 from investments in affiliated issuers) (Note 6) 330 Total investment income EXPENSES Compensation of Manager (Note 2) 56,736 Investor servicing fees (Note 2) 29,641 Custodian fees (Note 2) 12,623 Trustee compensation and expenses (Note 2) 856 Distribution fees (Note 2) 24,828 Administrative services (Note 2) 304 Reports to shareholders 18,074 Auditing and tax fees 33,052 Other 3,308 Fees waived and reimbursed by Manager (Note 2) (48,017) Total expenses Expense reduction (Note 2) (1,138) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 787,945 Net realized loss on foreign currency transactions (Note 1) (69) Net realized gain on written options (Notes 1 and 3) 1,069 Net unrealized appreciation of investments during the year 1,054,997 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Multi-Cap Core Fund 29 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 4/30/13 Year ended 4/30/12 Operations: Net investment income $87,409 $58,298 Net realized gain on investments and foreign currency transactions 788,945 163,097 Net unrealized appreciation (depreciation) of investments 1,054,997 (12,051) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (80,214) (16,333) Class B (1,307) (28) Class C (5,299) — Class M (401) — Class R (146) (10) Class Y (40,648) (8,720) Net realized short-term gain on investments Class A (187,005) (240,906) Class B (5,882) (5,550) Class C (18,475) (16,097) Class M (1,304) (1,450) Class R (415) (600) Class Y (80,259) (74,560) From net realized long-term gain on investments Class A (50,738) — Class B (1,596) — Class C (5,013) — Class M (354) — Class R (113) — Class Y (21,776) — Redemption fees (Note 1) — 2 Increase from capital share transactions (Note 4) 4,639,741 886,501 Total increase in net assets NET ASSETS Beginning of year 8,190,879 7,459,286 End of year (including undistributed net investment income of $— and $32,905, respectively) The accompanying notes are an integral part of these financial statements. 30 Multi-Cap Core Fund This page left blank intentionally. Multi-Cap Core Fund 31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees b end of period value (%) c (in thousands) (%) d,e netassets (%) e (%) Class A April 30, 2013 .11 2.05 (.17) (.49) — 1.31 .85 136 April 30, 2012 .10 .16 (.04) (.59) — 1.34 .83 97 April 30, 2011† .03 2.90 (.02) (.17) — * .80* .29* 67* Class B April 30, 2013 .02 2.03 (.09) (.49) — 2.06 .13 136 April 30, 2012 .01 .15 — b (.59) — 2.09 .07 97 April 30, 2011† (.02) 2.90 (.02) (.17) — * 69 1.25* (.19)* 67* Class C April 30, 2013 .01 2.04 (.11) (.49) — 2.06 .11 136 April 30, 2012 .01 .15 — (.59) — 2.09 .10 97 April 30, 2011† (.03) 2.91 (.01) (.17) — * 1.25* (.22)* 67* Class M April 30, 2013 .05 2.04 (.12) (.49) — 1.81 .40 136 April 30, 2012 .04 .15 — (.59) — 33 1.84 .34 97 April 30, 2011† (.01) 2.91 (.01) (.17) — * 36 1.10* (.08)* 67* Class R April 30, 2013 .08 2.05 (.14) (.49) — 1.56 .66 136 April 30, 2012 .07 .16 (.01) (.59) — 13 1.59 .59 97 April 30, 2011† .02 2.90 (.02) (.17) — * 13 .95* .15* 67* Class Y April 30, 2013 .14 2.05 (.20) (.49) — 1.06 1.15 136 April 30, 2012 .12 .16 (.07) (.59) — 1.09 1.07 97 April 30, 2011† .05 2.91 (.03) (.17) — * .65* .45* 67* * Not annualized. † For the period September 24, 2010 (commencement of operations) to April 30, 2011. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets April 30, 2013 0.48% April 30, 2012 1.48 April 30, 2011 2.26 The accompanying notes are an integral part of these financial statements. 32 Multi-Cap Core Fund Multi-Cap Core Fund 33 Notes to financial statements 4/30/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from May 1, 2012 through April 30, 2013. Putnam Multi-Cap Core Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing mainly in common stocks (growth or value stocks or both) of U.S. companies of any size that Putnam Management believes have favorable investment potential. The fund offers classA, classB, classC, classM, classR, and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A short-term trading fee of 1.00% may have applied to redemptions (including exchanges into another fund) of shares purchased before January 2, 2013 and held for 7 days or less. The short-term trading fee was accounted for as an addition to paid-in-capital. No short-term trading fee applies to shares purchased on or after January 2, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. 34 Multi-Cap Core Fund Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Multi-Cap Core Fund 35 Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are 36 Multi-Cap Core Fund reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions and realized gains and losses on passive foreign investment companies. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $7,701 to decrease distributions in excess of net investment income, $114 to decrease paid-in-capital and $7,587 to decrease accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $2,131,461 Unrealized depreciation (192,450) Net unrealized appreciation 1,939,011 Undistributed long-term gain 152,099 Undistributed short-term gain 428,003 Cost for federal income tax purposes $12,407,678 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.510% of the next $50 billion, 0.660% of the next $5 billion, 0.490% of the next $50 billion, 0.610% of the next $10 billion, 0.480% of the next $100 billion and 0.560% of the next $10 billion, 0.475% of any excess thereafter. Putnam Management has contractually agreed, through August 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $48,017 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset Multi-Cap Core Fund 37 level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $19,915 ClassR 40 ClassB 591 ClassY 7,326 ClassC 1,649 Total ClassM 120 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $35 under the expense offset arrangements and by $1,103 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $10, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $16,856 ClassM 306 ClassB 2,006 ClassR 68 ClassC 5,592 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $4,084 and $4 from the sale of classA and classM shares, respectively, and received $203 and no monies in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $17,589,105 and $13,527,559, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 38 Multi-Cap Core Fund Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option contract amounts premiums Written options outstanding at the beginning of the reporting period — $— Options opened 1,644 1,069 Options exercised — — Options expired (1,644) (1,069) Options closed — — Written options outstanding at the end of the reporting period — $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 4/30/13 Year ended 4/30/12 ClassA Shares Amount Shares Amount Shares sold 352,461 $4,473,970 103,567 $1,235,181 Shares issued in connection with reinvestment of distributions 12,442 149,184 8,790 96,429 364,903 4,623,154 112,357 1,331,610 Shares repurchased (118,674) (1,492,191) (84,520) (1,014,906) Net increase Year ended 4/30/13 Year ended 4/30/12 ClassB Shares Amount Shares Amount Shares sold 5,941 $75,327 11,709 $133,834 Shares issued in connection with reinvestment of distributions 738 8,785 511 5,578 6,679 84,112 12,220 139,412 Shares repurchased (2,211) (26,596) (2,266) (26,311) Net increase Year ended 4/30/13 Year ended 4/30/12 ClassC Shares Amount Shares Amount Shares sold 39,298 $485,524 9,742 $109,082 Shares issued in connection with reinvestment of distributions 2,062 24,535 1,474 16,097 41,360 510,059 11,216 125,179 Shares repurchased (6,861) (83,829) (4,046) (44,566) Net increase Multi-Cap Core Fund 39 Year ended 4/30/13 Year ended 4/30/12 ClassM Shares Amount Shares Amount Shares sold 943 $11,640 158 $1,930 Shares issued in connection with reinvestment of distributions 172 2,059 132 1,450 1,115 13,699 290 3,380 Shares repurchased (31) (381) (450) (5,193) Net increase (decrease) Year ended 4/30/13 Year ended 4/30/12 ClassR Shares Amount Shares Amount Shares sold 6 $75 — $— Shares issued in connection with reinvestment of distributions 56 673 55 610 62 748 55 610 Shares repurchased (6) (78) — — Net increase 56 55 Year ended 4/30/13 Year ended 4/30/12 ClassY Shares Amount Shares Amount Shares sold 99,880 $1,266,072 53,859 $634,981 Shares issued in connection with reinvestment of distributions 11,894 142,615 7,592 83,280 111,774 1,408,687 61,451 718,261 Shares repurchased (31,781) (397,643) (29,109) (340,975) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class A 252,269 36.1% $3,498,971 ClassM 1,126 30.1 15,539 ClassR 1,128 100.0 15,638 Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Written equity option contracts (number of contracts) —* * For the reporting period, the transaction volume was minimal. As of the close of the reporting period, the fund did not hold any derivative instruments. The following is a summary of realized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1) (there were no unrealized gains or losses on derivative instruments): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Total Equity Contracts $1,069 $1,069 Total 40 Multi-Cap Core Fund Note 6: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $190,872 $1,663,251 $1,854,123 $177 $— Putnam Short Term Investment Fund* — 1,824,209 1,415,703 51 408,506 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 8: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $197,541 as a capital gain dividend with respect to the taxable year ended April 30, 2013, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 25.48% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 28.54%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. Multi-Cap Core Fund 41 About the Trustees Independent Trustees 42 Multi-Cap Core Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Multi-Cap Core Fund 43 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Proxy Manager, Assistant Clerk, 2010); Senior Financial Analyst, Old Mutual Asset and Associate Treasurer Management (2007–2008); Senior Financial Since 2000 Analyst, Putnam Investments (1999–2007) The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 44 Multi-Cap Core Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President and Treasurer Elizabeth T. Kennan Marketing Services Kenneth R. Leibler Janet C. Smith Putnam Retail Management Robert E. Patterson Vice President, One Post Office Square George Putnam, III Principal Accounting Officer, Boston, MA 02109 Robert L. Reynolds and Assistant Treasurer W. Thomas Stephens Custodian Susan G. Malloy State Street Bank Officers Vice President and and Trust Company Robert L. Reynolds Assistant Treasurer President Legal Counsel James P. Pappas Ropes & Gray LLP Jonathan S. Horwitz Vice President Executive Vice President, Independent Registered Principal Executive Officer, and Mark C. Trenchard Public Accounting Firm Compliance Liaison Vice President and KPMG LLP BSA Compliance Officer Steven D. Krichmar Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Multi-Cap Core Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees April 30, 2013	$28,456	$	$2,950	$ — April 30, 2012	$32,405	$	$2,900	$ — For the fiscal years ended April 30, 2013 and April 30, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $2,950 and $2,900 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
